Citation Nr: 1043193	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  07-26 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to special monthly compensation due to the need for 
the aid and attendance of another or due to being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1942 to November 
1945, and from April 1950 to July 1973.  He died in April 2005.  
The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a November 2006 rating decision by the Regional Office (RO) of 
the Department of Veterans Affairs (VA) in Oakland, California, 
that denied the benefits sought.

The appellant appeared at a Travel Board hearing in July 2010 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing testimony is associated with the claims file.  Following 
the hearing, the appellant submitted additional evidence for 
which she waived initial RO review and consideration.  In light 
of the waiver, the Board may properly consider the evidence in 
this decision without the necessity for a remand.  See 38 C.F.R. 
§ 20.1304 (2010).


FINDINGS OF FACT

1.  The appellant is not blind, and she does not reside in a 
nursing home or need regular aid and attendance from another 
person.

2.  The appellant is not housebound.


CONCLUSIONS OF LAW

1.  The criteria for an award of special monthly compensation 
based upon the need for the regular aid and attendance of another 
person have not been met.  38 U.S.C.A. § 1541(d) (West 2002 and 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.351, 3.352 (2010).

2.  The criteria for an award of special monthly compensation at 
the housebound rate have not been met.  38 U.S.C.A. § 1541(e); 38 
C.F.R. §§ 3.159, 3.351.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  VA notified the appellant in June 2006 of the 
information and evidence needed to substantiate and complete a 
claim, to include notice of what part of that evidence is to be 
provided by the claimant, what part VA will attempt to obtain.  
While the appellant was not provided notice of how effective 
dates are assigned, that error was harmless in light of the 
decision entered below.  Simply put, the decision below renders 
moot any question concerning what effective date is in order.  
See Shinseki v. Sanders, ___ U.S. ___, 129 S. Ct. 1696, 173 
L.Ed.2d 532 (2009).

VA has also fulfilled its duty to assist the appellant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  As noted in the Introduction, the undersigned held 
the record if the hearing open to ensure all relevant records 
were in the claims file.  Neither the appellant nor her 
representative has asserted a failure to obtain any pertinent and 
identified records.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

For purposes of special monthly compensation, a person is 
considered to be in need of regular aid and attendance if such 
person is a patient in a nursing home due to mental or physical 
incapacity, is helpless or blind, or is so nearly helpless or 
blind as to need or require the regular aid and attendance of 
another person.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.  The 
latter criterion is met if a claimant is blind or so nearly blind 
as to have corrected visual acuity of 5/200 or less in both eyes 
or concentric contraction of the visual field to 5 degrees or 
less.  38 C.F.R. § 3.351.

Increased compensation is also payable if the surviving spouse 
otherwise establishes a factual need for aid and attendance.  38 
C.F.R. § 3.351.  The basic criteria for such a need include: an 
inability to dress or undress herself, to keep herself ordinarily 
clean and presentable; an inability to feed herself through loss 
of coordination of upper extremities or through extreme weakness; 
inability to attend to the wants of nature; a frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid; physical or mental incapacity that requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to her daily environment; or the 
claimant is bedridden, e.g., the claimant is actually required to 
remain in bed.  38 C.F.R. § 3.352(a); see generally Turco v. 
Brown, 9 Vet. App. 222, 224 (1996) (eligibility for special 
monthly compensation by reason of regular need for aid and 
attendance requires that at least one of the factors set forth in 
VA regulation is met).  The evidence must show that the claimant 
is so helpless as to need regular and attendance; constant need 
for aid and attendance is not required. 38 C.F.R. § 3.352(a).

In addition, determinations that the claimant is so helpless as 
to be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such as 
would require her to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  See Turco, 9 
Vet. App. 222, 224.

Entitlement to death compensation at the housebound rate is 
payable to a surviving spouse who does not qualify for aid and 
attendance if the surviving spouse is "permanently housebound by 
reason of disability.  The requirement is met when the surviving 
spouse is substantially confined to her home . . . or immediate 
premises by reason of disability or disabilities which it is 
reasonably certain will remain throughout the surviving spouse's 
lifetime."  38 C.F.R. § 3.351(f).

Analysis

A December 2005 private physician's report notes the appellant's 
diagnoses include severe osteoarthritis, diabetes mellitus, 
hypertension, and joint pain with an inability to walk.  Other 
records in the claims file show the appellant has been treated 
for bilateral carpal tunnel syndrome and artery symptomatology, 
the latter of which required surgical insertion of a stent.  The 
appellant has undergone a left hip replacement.  Notably, 
following the examination the December 2005 examiner found that 
the appellant was not totally disabled, and not permanently 
confined to bed.  She was able to live at home without 
assistance, leave home without assistance, and able to adequately 
protect herself from the hazards of her environment.  The report 
notes that it is general housekeeping chores that the appellant 
is unable to do.

Outpatient treatment records note the appellant is very active 
despite having sustained a transient ischemic attack.  A December 
2009 entry notes she was active in the community, walked with a 
walking group, and participated in water aerobics.  A May 2010 
entry notes her water aerobics participation twice a week at a 
pool.

At the hearing the appellant stated that she was able to attend 
to all of her activities of daily living, and was not blind.  In 
fact, she noted that since her cataract surgery she no longer 
required glasses.  While she no longer cooked a lot, she used a 
microwave oven to prepare many of her meals.  Her testimony 
addressed her need for assistance with housekeeping tasks.

The medical evidence submitted in August 2010 after the hearing 
contained no evidence that indicates the need for aid and 
attendance by another or that the appellant is housebound.  As 
noted in the Introduction, the appellant waived initial RO review 
and consideration of the evidence.  See 38 C.F.R. § 20.1304.

In light of the above, the Board is constrained to find the 
preponderance of the evidence is against the claim.  38 C.F.R. 
§§ 3.351, 3.352.  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the appellant's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).

The appellant should understand that if at some future date her 
health deteriorates to the point that she believes that she meets 
the legal criteria outlined above she should file a new claim.  
Her eligibility for compensation based on a need for aid and 
attendance of another, or due to being housebound would then be 
determined based upon the evidence available at that future date.


ORDER

Entitlement to special monthly compensation due to the need for 
the aid and attendance of another, or due to being housebound, is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


